DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are currently pending in the application.

Claim Objections
Claims 1, 11 and 17 are objected to because of the following informalities:  
At claim 1 line 8 and claim 11 line 10 “the measured amount of fuel” should read --the measured amount of fuel consumed--.
At claim 11 lines 10-12 “the one or more processors also configured to…one or more of:” should read --the one or more processors also configured to…perform one or more of:--.
Claim 17 is grammatically incomplete. The claim may be corrected, for example, by amending the claim to recite --wherein the control signal identifies a component of a powered system that includes the engine for repair and/or is configured to change how much fuel is supplied to the engine--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MULDAL (US 2019/0032509).
Regarding claim 1, MULDAL discloses a method comprising: 
obtaining a measured amount of fuel consumed by an engine (0065 lines 5-6) of a powered system and one or more corresponding operating parameters of the engine (0065 lines 4-5); 
determining a fuel consumption modeled amount (0065 line 3) based at least in part on a fuel consumption model of the engine (0065 line 5) and the one or more operating parameters of the engine (0065 lines 4-5), the fuel consumption model associating different amounts of fuel (claim 8 lines 2-3) that, when supplied to the engine, generate corresponding designated outputs (e.g. shaft speed, claim 9 lines 6-7) of the engine; 
determining one or more differentials between the measured amount of fuel and the fuel consumption modeled amount (implied “differs,” 0067 line 1); and 
responsive to the one or more of the differentials exceeding one or more threshold values (0067 line 3), one or more of: 
identifying one or more components (probable location, claim 2; e.g. 0019 lines 5-7) of the powered system that contribute or cause the one or more differentials (claim 2), or 
changing an amount of fuel supplied to the engine according to the fuel consumption model to obtain a desired output of the engine (optional limitation).
Regarding claim 6, MULDAL as modified teaches the method of claim 1.
MULDAL further discloses generating a notification signal (“advice,” 0067 line 5) responsive to the one or more differentials exceeding the one or more threshold values (0067 lines 1-6).
Regarding claim 7, MULDAL as modified teaches the method of claim 6.
MULDAL further discloses scheduling one or more of repair, maintenance (0067 lines 4-5), or inspection of the engine responsive to the one or more differentials exceeding the one or more threshold values (0067 lines 1-4).
Regarding claim 10, MULDAL discloses the method of claim 1.
MULDAL further discloses wherein the powered system is an aircraft (i.a. 0035 line 3).
Regarding claim 11, MULDAL discloses a system comprising: 
one or more processors (0086 line 7) configured to obtain a measured amount of fuel consumed by an engine (0065 lines 5-6) of a powered system and one or more corresponding operating parameters of the engine (0065 lines 4-5), the one or more processors also configured to determine a fuel consumption modeled amount (0065 line 3) based at least in part on a fuel consumption model of the engine (0065 line 5) and the one or more operating parameters of the engine (0065 lines 4-5), the fuel consumption model associating different amounts of fuel (claim 8 lines 2-3) that, when supplied to the engine, generate corresponding designated outputs (e.g. shaft speed, claim 9 lines 6 7) of the engine, 
the one or more processors also configured to determine one or more differentials between the measured amount of fuel and the fuel consumption modeled amount (implied “differs,” 0067 line 1), the one or more processors also configured to, responsive to the one or more of the differentials exceeding one or more threshold values (0067 line 3), one or more of: 
identify one or more components (probable location, claim 2; e.g. 0019 lines 5-7) of the powered system that contribute or cause the one or more differentials (claim 2)
change an amount of fuel supplied to the engine according to the fuel consumption model to obtain a desired output of the engine (optional limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MULDAL (US 2019/0032509) in view of ADIBHATLA (US 6,539,783).
Regarding claim 2, MULDAL discloses the method of claim 1.
MULDAL previously disclosed identifying the one or more faulty components (probable location, claim 2; e.g. 0019 lines 5-7) based on the one or more differentials (claim 2) and one or more of the operating parameters (0065 lines 4-5).
	MULDAL is not relied upon to teach the identified faulty components being repaired or replaced though one of ordinary skill would understand that such measures would be necessary for continuing operation and longevity of the aircraft.
	ADIBHATLA teaches replacing failed components (col. 1 lines 16-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the faulty components for repair in the method of MULDAL as taught by ADIBHATLA to provide for continuing operation and longevity of the aircraft.
Regarding claim 12, MULDAL discloses the system of claim 11.
MULDAL previously disclosed the one or more processors (0086 line 7) configured to identify the one or more faulty components (probable location, claim 2; e.g. 0019 lines 5-7) based on the one or more differentials (claim 2) and one or more of the operating parameters (0065 lines 4-5).
	MULDAL is not relied upon to teach the identified faulty components being repaired or replaced though one of ordinary skill would understand that such measures would be necessary for continuing operation and longevity of the aircraft.
	ADIBHATLA teaches replacing failed components (col. 1 lines 16-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the faulty components for repair in the system of MULDAL as taught by ADIBHATLA to provide for continuing operation and longevity of the aircraft.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MULDAL (US 2019/0032509) in view of PAUL (US 2017/0159574).
Regarding claim 3, MULDAL discloses the method of claim 1.
MULDAL is not relied upon to teach modifying the fuel consumption model based on engine age or engine usage as claimed.
However, PAUL teaches modifying a fuel consumption model (e.g. 510 and 515 taken together, 0055 lines 9-11) based at least in part on one or more of age of the engine, age of a fuel supply system of the powered system, or usage of the engine (model is tuned to account for component wear, 0050 lines 12-15) to ensure that the model continuously accurately represents the engine regardless of changes in component wear, component efficiency, and/or component failures (0050 lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel consumption model of MULDAL at least in part on engine wear as taught by PAUL to ensure that the model continuously accurately represents the engine regardless of changes in component wear, component efficiency, and/or component failures.
Regarding claim 13, MULDAL discloses the system of claim 11.
MULDAL is not relied upon to teach modifying the fuel consumption model based on engine age or engine usage as claimed.
However, PAUL teaches one or more processors (232; disclosure as a whole implies process of Fig. 5 is intended to be run on a control device) configured to modify a fuel consumption model (e.g. 510 and 515 taken together, 0055 lines 9-11) based at least in part on one or more of age of the engine, age of a fuel supply system of the powered system, or usage of the engine (model is tuned to account for component wear, 0050 lines 12-15) to ensure that the model continuously accurately represents the engine regardless of changes in component wear, component efficiency, and/or component failures (0050 lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the processor of MULDAL to modify the fuel consumption model at least in part on engine wear as taught by PAUL to ensure that the model continuously accurately represents the engine regardless of changes in component wear, component efficiency, and/or component failures.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSON (US 7,739,004) in view of VOLPONI (US 2017/0146976).
Regarding claim 16, JOHNSON discloses a system comprising: 
determining how much fuel is consumed by an engine (FFActual, Fig. 12; col. 10 lines 2-3) to provide a selected engine output (implicitly a pilot or computer selects engine thrust) and while operating under an operating condition (S206; col. 9 lines 61 - col. 10 line 2), 
determining a modeled amount of fuel (S204; FFPredicted) that should have been consumed by the engine to produce the selected engine output while operating under the operating condition (S206 is an input to S204), 
based on a difference between how much fuel is consumed by the engine and the modeled amount of fuel (FFActual - FFPredicted), generate a control signal to control the engine or another component of the system (display 10, see col. 2 lines 21-24 where an alert on the display is generated if the difference between measured and predicted fuel flow rate exceeds a threshold).

However, VOLPONI teaches a method for fault detection in an aircraft performed on a processor (0023 lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method for fault detection disclosed by JOHNSON on a processor as taught by VOLPONI to provide for convenient and fast detection of a fuel leak.
Regarding claim 17, JOHNSON as modified teaches the system of claim 16.
JOHNSON further discloses wherein the control signal (display 10, see col. 2 lines 21-24 where an alert on the display is generated if the difference between measured and predicted fuel flow rate exceeds a threshold) identifies a component (fuel lines between the fuel flow meter and the fuel spray nozzles, col. 1 lines 31-32; col. 2 lines 12-13) of a powered system that includes the engine for repair (reference as a whole implies that a fuel leak requires repair).

Allowable Subject Matter
Claims 4-5, 8-9, 14-15, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAMPSON (US 6,473,720) and VOLPONI (US 2017/0146976) both contain similar subject matter to MULDAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747